                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                    CRIMINAL ACTION NO. 5:12-CR-00002-KDB-DSC

 UNITED STATES OF AMERICA,


     v.                                                             ORDER

 THOMAS PHELPS HAMILTON,

                  Defendant.


          THIS MATTER is before the Court on Defendant’s Motion docketed as “Pro Se Motion

to Modify Sentence by Termination of Supervised Release or Transfer of Jurisdiction to Southern

District of Florida or Extend Sentence to Include Supervised Release.” (Doc. No. 104). In his

Motion, Defendant requests that the Court “either remove [his] probation all together or at least

change it to the Southern District of Florida.” Id. In the event the Court does neither of those things,

he requests that the Court “extend [his] sentence to include the three years of probation [he] has to

serve.” Id.

          Defendant is currently incarcerated at Ashland FCI and has a projected release date of

October 23, 2024. Closer to his release date, Defendant may discuss with his case manager and/or

United States Probation Officer his wish to transfer jurisdictions for his term of supervised release.

An investigation will be conducted and, if appropriate based on the results of the investigation, a

request to transfer jurisdictions will be filed with the Court. Without such an investigation, the

Court will not rule on Defendant’s request to transfer jurisdiction to the Southern District of

Florida. The Court will also deny his request to remove his supervised release term or extend his

sentence at this time.




      Case 5:12-cr-00002-KDB-DSC Document 105 Filed 07/26/21 Page 1 of 2
       IT IS THEREFORE ORDERED that Defendant’s “Pro Se Motion to Modify Sentence

by Termination of Supervised Release or Transfer of Jurisdiction to Southern District of Florida

or Extend Sentence to Include Supervised Release,” (Doc. No. 104), is DENIED.


                                        Signed: July 26, 2021




      Case 5:12-cr-00002-KDB-DSC Document 105 Filed 07/26/21 Page 2 of 2
